Title: From Benjamin Franklin to William Temple Franklin, 22 September 1776
From: Franklin, Benjamin
To: Franklin, William Temple


Dear Grandson,
Philada. Sept. 22. 1776
You are mistaken in imagining that I am apprehensive of your carrying dangerous Intelligence to your Father; for while he remains where he is, he could make no use of it were you to know and acquaint him with all that passes. You would have been more in the right if you could have suspected me of a little tender Concern for your Welfare, on Account of the Length of the Journey, your Youth and Inexperience, the Number of Sick returning on that Road with the Infectious Camp Distemper, which makes the Beds unsafe, together with the Loss of Time in your Studies, of which I fear you begin to grow tired. To send you on such a Journey merely to avoid the being oblig’d to Govr. Trumbull for so small a Favour as the forwarding a Letter, seems to me inconsistent with your Mothers usual Prudence. I rather think the Project takes its rise from your own Inclination to a Ramble, and Disinclination for Returning to College, join’d with a Desire I do not blame of seeing a Father you have so much Reason to love. They send to me from the Office for my Letter, so I cannot add more than to acquaint you, I shall by next post if desired send several Frank’d Covers directed to Govr. Trumbull, for Mrs. F. to use as she has occasion. I write to him in the first now sent, to introduce her Request. She may desire her Husband to send his Letters to her under Cover to me: It will make but 2 Days odds. The Family is well and join in Love to her and you. Your affectionate Grandfather
B Franklin
 
Addressed: Free / To / Mr William Temple Franklin / at Mrs Franklin’s / Perth Amboy / B Free Franklin
Notation: B. Franklin Esqr to his Grand child. Philada Sepr. 22d 1776
